Citation Nr: 0103737	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for residuals of a 
fractured right knee.  

3.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.  

4.  Entitlement to service connection for respiratory 
problems due to an undiagnosed illness.  

5.  Entitlement to an initial disability rating greater than 
10 percent for lichen planus and tinea pedis.  

6.  Entitlement to a compensable initial disability rating 
for residuals of a fractured right thumb.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1984 to March 1992, 
including service in Southwest Asia from September 1990 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issues of entitlement to service connection for migraine 
headaches, residuals of a fractured right knee, and 
respiratory problems due to an undiagnosed illness are 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is diagnosed as having multiple orthopedic 
disabilities.  The RO denied service connection for right 
shoulder impingement, left shoulder tendonitis with 
acromioclavicular separation, bilateral epicondylitis, right 
lateral meniscus tear, bilateral chondromalacia patellae, and 
a stress fracture to the right little finger.  The veteran 
did not appeal any of these denials.  The veteran is 
currently service-connected for lumbosacral strain and a 
fractured right thumb.  

3.  There is no medical evidence of that the veteran has a 
current disability from joint pain not attributable to a 
known clinical diagnosis.  

4.  With respect to the lichen planus, there is subjective 
evidence of painful flare-ups of lichen planus with 
occasional cracking and fissuring, as well as objective 
evidence of a single papule on the penis with patches of 
post-inflammatory hypopigmentation.  With respect to the 
tinea pedis, the veteran alleges that he constantly treats 
his feet to prevent a recurrence.  The December 1998 VA 
respiratory examination report notes the presence of mild 
bilateral tinea pedis.   

5.  The residuals of the fractured right thumb include 
subjective complaints of pain or soreness at the base of the 
thumb with cold weather and objective evidence of some 
limitation of motion.  There is no lay or medical evidence of 
associated instability, weakness, incoordination, swelling, 
deformity, or atrophy.  


CONCLUSIONS OF LAW

1.  Joint pain due to an undiagnosed illness was not incurred 
during active duty service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2000).    

2.  The criteria for an initial disability rating greater 
than 10 percent for lichen planus and tinea pedis have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, 
Diagnostic Code 7806 (2000).  

3.  The criteria for a compensable initial disability rating 
for residuals of a fractured right thumb have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5224 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that, with respect to the claims 
discussed herein, the RO's actions comply with the new 
statutory provisions.  In addition, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).   

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii).    

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The veteran seeks service connection for joint pain due to an 
undiagnosed illness.  When asked about joint pain during the 
November 1997 VA general medical and orthopedic examinations, 
he reported complaints in the shoulders, back, and knees.  
During the December 2000 Travel Board hearing, he stated that 
he had pain primarily in the knees.  Review of the evidence 
of record reveals that the veteran has multiple orthopedic 
disabilities.  However, each disability has been designated 
with a known clinical diagnosis.  For example, the veteran is 
diagnosed as having lumbosacral strain and a fractured right 
thumb, for which service connection is already established.  
He is also diagnosed as having right shoulder impingement, 
left shoulder tendonitis with acromioclavicular separation, 
bilateral epicondylitis, right lateral meniscus tear, 
bilateral chondromalacia patellae, and a stress fracture to 
the right little finger.  The RO denied service connection 
for each of these disabilities in its July 1998 rating 
decision.  The veteran did not appeal the decision with 
respect to any of these disabilities and the decision is now 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  Therefore, the Board finds that 
there is no medical evidence of that the veteran has a 
current disability from joint pain not attributable to a 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii).  There is no valid claim for service connection if 
there is no present disability (from the "claimed" disorder).  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for joint pain due to 
an undiagnosed illness.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.317.  
If the veteran wishes to complete his application for service 
connection for joint pain due to an undiagnosed illness, he 
should submit evidence showing disability from joint pain not 
attributable to a known clinical diagnosis and associated in 
some way with his period of Persian Gulf service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103); Robinette, 8 Vet. App. 69, 77-80 (1995). 

Increased Rating Claims

Factual Background

The veteran's service medical records revealed that he 
suffered a hyperextension injury to the right thumb with 
fracture at the base of the second metacarpal in February 
1990.  Occupational therapy notes dated in March 1990, two 
weeks after the injury, were significant for decreased range 
of motion, tenderness, and mild edema.  The veteran's records 
reflected a history of rash on the penis beginning in March 
1990.  The disorder was variously diagnosed as psoriasis and 
lichen planus.  A visit in July 1990 revealed cracking and 
scaliness of the toes.  The diagnosis was tinea pedis.  The 
February 1992 separation examination report was negative for 
any findings of physical abnormalities found.  The 
accompanying report of medical history reflected no reported 
problems with the skin or the right thumb.   

Medical records from G. Randall, D.O., dated in June 1995 
reflected a finding of lichen planus in groin area.  The 
records were negative for any complaints or treatment related 
to the right thumb.  

In a July 1998 rating decision, the RO granted service 
connection for lichen planus, tinea pedis, and residuals of a 
fractured right thumb.  It assigned each disability a 
noncompensable (0 percent) disability rating.  The veteran 
timely appealed that decision.   

In his August 1998 notice of disagreement, the veteran stated 
his belief that the lichen planus was moderately disfiguring.  
He indicated that the disability was persistent and easily 
aggravated.  When it was aggravated, he was unable to work 
due to irritation.  The veteran stated that he had to treat 
the tinea pedis twice a day with sprays and powders to 
prevent occurrence.  Finally, he believed that the fractured 
right thumb caused some joint pain in the hand.   

In December 1998, the veteran underwent a VA orthopedic 
examination for evaluation of the right thumb.  He complained 
of occasional aching in the region of the interphalangeal 
(IP) joint with increased dexterous type activities.  The 
examiner commented that the veteran was right hand dominant.  
Examination revealed normal range of motion in the IP joint 
bilaterally.  The veteran appeared to lack about 15 degrees 
full flexion of the right metacarpophalangeal joint when 
compared to the left.  In addition, he lacked approximately 
one centimeter of full opposition of the thumb.  There was no 
evidence of joint instability.  Neurological evaluation was 
normal.  X-rays showed no significant bony or joint 
abnormality.  The diagnosis was "History of proximal phalanx 
dominant right thumb, by history, with minimal residuals."  

Also in December 1998, the veteran was afforded a VA 
dermatology examination.  The examiner stated that he 
reviewed the medical records, though nothing included in the 
claims folder was pertinent to the dermatology issues.  The 
veteran reported that his tinea pedis was no longer a 
problem.  He had flare-ups of lichen planus every two or 
three weeks.  The only area involved was the penis.  Flare-
ups resolved in four to five days if he treated them.  He had 
initially been prescribed Lidex in service.  The veteran now 
used a steroid cream prescribed by his private physician.  He 
also used an ointment for cracking and fissuring he sometimes 
experienced with flare-ups.  Symptoms with flare-ups included 
discomfort and pain.  Examination revealed one erythematous, 
polygonal papule on the ventral shaft of the penis, as well 
as areas of slightly hypopigmented patches.  There was no 
ulceration, exfoliation, or crusting, and no associated 
systemic manifestations.  The examiner stated that the 
presentation was clinically consistent with lichen planus and 
with post-inflammatory hypopigmentation.   

During the December 1998 VA respiratory examination, the 
examiner noted the presence of mild tinea pedis on the bottom 
of both feet.  

In a March 1999 rating action, the RO combined the veteran's 
lichen planus and tinea pedis and assigned a 10 percent 
rating effective from the date of the veteran's October 1997 
claim.  It continued the noncompensable evaluation for the 
residuals of the right thumb fracture.  

The veteran testified at a Travel Board hearing in December 
2000.  He related that his skin disability affected his hands 
and groin.  The skin became scaly and cracked and bled.  He 
treated the disability with Lidex, which he received from his 
family physician.  With respect to the right thumb 
disability, the veteran stated that in cold weather he had 
soreness at the base of the thumb.  His grip strength was 
satisfactory.  It did not affect movement of the thumb.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Lichen Planus and Tinea Pedis

The veteran's lichen planus and tinea pedis are evaluated as 
10 percent disabling.  There are no specific diagnostic codes 
for either disability.  However, lichen planus may be 
analogous to Diagnostic Code (Code) 7806, eczema.  Tinea 
pedis is analogous to dermatophytosis, Code 7813.  38 C.F.R. 
§ 4.118.  Notes to 38 C.F.R. § 4.118 indicate that 
disabilities rated under specified diagnostic codes, 
including Code 7813, are to be rated as for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  The RO has evaluated the 
disability under Code 7806.  The Board agrees and will 
continued to do so in this decision.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Under Code 7806, a 10 percent evaluation is assigned when 
there is eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is in order when there is eczema with constant 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A maximum schedular rating of 50 percent is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when 
the disability is exceptionally repugnant.

In this case, the veteran states that he suffers painful 
flare-ups of lichen planus with occasional cracking and 
fissuring.  He also alleges that he constantly treats his 
feet to prevent a recurrence of tinea pedis.  The December 
1998 VA dermatology examiner found a single papule on the 
penis, as well as patches of post-inflammatory 
hypopigmentation.  There was no evidence of cracking, 
fissures, ulceration, exfoliation, crusting, disfigurement, 
or systemic manifestations.  The December 1998 VA respiratory 
examiner noted the presence of mild bilateral tinea pedis.  
Considering the limited nature of the lesions and the lack of 
significant findings on examination and in the medical data, 
the Board cannot conclude that the disability picture more 
nearly approximates the criteria for a 30 percent rating 
under Code 7806.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against an 
initial disability rating greater than 10 percent for lichen 
planus and tinea pedis.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 
7806.          

2.  Residuals of a Fractured Right Thumb

The residuals of a fractured right thumb are evaluated as 
noncompensable.  Again, there is no specific diagnostic code 
for such disability.   The RO has evaluated the disability by 
analogy to Code 5224, ankylosis of the thumb.  38 C.F.R. § 
4.71a.  The Board finds no other diagnostic code analogous to 
the veteran's disability and will continue to evaluate the 
disability under that diagnostic code.  Butts, 5 Vet. App. at 
539.

Under Code 5224, a minimum compensable rating of 10 percent 
is assigned for either the dominant or non-dominant hand when 
there is favorable ankylosis of the thumb.  A maximum 
schedular rating of 20 percent is awarded for either hand 
when there is unfavorable ankylosis of the thumb.  

Notes to the rating schedule specify several rules for 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits.  Rule (3) 
states that, with only one joint of a digit ankylosed or 
limited in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  When 
so possible, the rating will be for favorable ankylosis; 
otherwise, the rating will be for unfavorable.  Rule (4) 
states that, with the thumb, the carpometacarpal joint is to 
be regarded as comparable to the metacarpophalangeal joint of 
other digits.  In addition, extremely unfavorable ankylosis 
will be rated as amputation under the applicable diagnostic 
code.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse. 

In this case, the Board finds that the evidence of record 
fails to demonstrate a disability picture that more nearly 
approximates the criteria for a compensable evaluation.  
38 C.F.R. § 4.7.  Although the December 1998 VA examination 
shows some limitation of motion, such limitation does not 
approximate ankylosis.  Moreover, the VA examiner indicated 
that the veteran had only minimal residuals from the 
fracture.  The veteran's own statements support that 
conclusion.  He alleges only some pain or soreness in the 
right thumb in cold weather.  There is no lay or medical 
evidence of associated instability, weakness, incoordination, 
swelling, deformity, or atrophy.  In summary, the Board finds 
that the preponderance of the evidence is against a 
compensable initial disability rating for residuals of a 
fractured right thumb.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5224.    


ORDER

Service connection for joint pain due to an undiagnosed 
illness is denied.  

An initial disability rating greater than 10 percent for 
lichen planus and tinea pedis is denied.   

A compensable disability rating for residuals of a fractured 
right thumb is denied.   


REMAND

As discussed briefly above, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
signed into law on November 9, 2000, eliminates the concept 
of a well-grounded claim, redefines VA's obligations with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law specifies that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id. 

In addition to the claims discussed above, the veteran seeks 
service connection for migraine headaches, residuals of a 
fractured right knee, and respiratory problems due to an 
undiagnosed illness.  For these three claims, the Board finds 
that a remand is in order.  The Board emphasizes that the 
following discussion is not intended to represent an all-
inclusive list of matters that must be addressed on remand.  
Instead, the RO should review the claims folder to ensure 
compliance with notification or development requirements 
under the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).   


1.  Migraine Headaches

The veteran is currently diagnosed as having migraine 
headaches.  Service medical records are negative for 
complaint, diagnosis, or treatment of headaches or migraine, 
except for headache associated with a concussion sustained in 
August 1991.  However, the veteran variously reports that the 
headaches began during service or as long as one year after 
his discharge.  Medical records from G. Randall, D.O., show a 
diagnosis of migraine syndrome in March 1997, five years 
after the veteran's separation from service.  

It is emphasized that manifestations associated with 
headaches are not generally outwardly observable.  Thus, the 
veteran's own reports of symptoms must necessarily be 
considered in a service connection claim.  See Savage, 10 
Vet. App. at 495.  Therefore, given the medical evidence of 
current disability and lay evidence of in-service incurrence, 
the Board finds that a medical opinion as to the etiology of 
the veteran's disorder is necessary to make a decision on the 
claim.  Although the veteran was afforded a VA neurology 
examination in November 1998, the examiner did not address 
the etiology of the headaches, nor does it appear that he was 
asked to do so.  In any event, at the time of the 
examination, the veteran's service medical records had not 
yet been received, such that a proper opinion could not have 
been provided.  

2.  Residuals of a Fractured Right Knee

The veteran also seeks service connection for residuals of a 
fractured right knee.  His February 1981 enlistment 
examination notes that the veteran had knee injuries in a car 
accident.  In the accompanying report of medical history, 
handwritten notes indicate that the veteran suffered a 
fractured knee two years before.  He experienced a full 
recovery and the injury was not currently disabling.  The 
veteran alleges that he suffers from residuals of a fractured 
right knee due to aggravation in service.  

The report of the November 1997 VA orthopedic examination 
yields diagnoses including apparent right lateral meniscal 
tear, bilateral chondromalacia patellae, and bilateral 
patellar tendonitis.  Therefore, it is clear that the veteran 
has current right knee disabilities.  The Board notes that 
the RO addressed the right meniscal tear and bilateral 
chondromalacia patellae as separate from the fractured right 
knee claim and denied service connection for both disorders.  
However, there is no medical evidence or opinion stating 
whether any current right knee disorders may be a residual of 
the fractured right knee.  Again, it does not appear that the 
VA examiner was asked to address the matter, nor were service 
medical records available to enable proper consideration of 
the issue.  Accordingly, a remand is required to determine 
whether there are any current residuals of a fractured right 
knee and if so, whether such residuals are the result of 
aggravation of the injury in service.     

3.  Respiratory Problems Due to an Undiagnosed Illness

With respect to the claim for respiratory problems, the Board 
observes that the veteran was afforded a VA examination with 
chest X-rays in December 1998 and associated pulmonary 
function tests in February 1999.  However, the VA examiner 
never reviewed the results of the studies and never provided 
an assessment of the veteran's respiratory status.  Although 
the results of the pulmonary function tests appear to suggest 
the presence of a respiratory disorder, the Board is 
prohibited from relying on its own unsubstantiated medical 
judgment.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In addition, review of VA medical records indicates that the 
veteran was afforded pulmonary function tests in February 
1998.  The results of those tests are not of record, though 
VA appointment notes show a diagnosis of chronic airway 
obstruction, not otherwise classified.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, a remand is required for this issue in order to 
secure VA records and to obtain an opinion as to the 
existence and etiology of any current respiratory disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
complete VA medical treatment records, to 
include the report of the February 1998 
pulmonary function tests.  If the report 
of those tests is not available, a 
response to that effect is required and 
should be associated with the claims 
folder.  

2.  The RO should refer the claims folder 
to the appropriate examiner for opinions 
concerning each disorder.  No new 
physical examination of the veteran is 
necessary unless so indicated by the 
examiner.  The claims folder must be made 
available for review.  Each examiner 
should indicate whether review of the 
claims folder was accomplished.  If any 
examiner is unable to provide the opinion 
requested, the report should so state. 

a) The neurologic examiner is 
specifically asked to review the 
veteran's service medical records, the 
report of the January 1998 VA neurology 
examination, and the records from Dr. 
Randall.  The examiner should be asked to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
migraine headaches are related to 
service.    

b) The orthopedic examiner is 
specifically asked to review the 
veteran's service medical records, the 
report of the November 1997 VA orthopedic 
examination.  The examiner should list 
any current right knee disabilities the 
veteran may have.  The examiner is asked 
to offer an opinion as to whether any 
current right knee disability is a 
residual of the fractured right knee 
suffered prior to service.  If so, did 
such disorder increase in severity during 
service?   If a disorder did increase in 
severity in service, was the increase in 
severity clearly and unmistakably due to 
natural progression of the disorder?

c) The respiratory examiner should 
be asked to review the December 1998 
respiratory examination report and the 
report of the February 1999 VA pulmonary 
function tests.  The examiner should 
provide the appropriate diagnosis for any 
a respiratory disorder currently shown.  
If the veteran has a respiratory disorder 
not attributable to a known clinical 
diagnosis, the examiner should so state.  
For any current respiratory disorder 
demonstrated, the examiner should offer 
an opinion as to whether it is as likely 
as not that the disorder is related to 
the veteran's period of active duty 
service.   

3.  The RO must generally review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
confirm that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After completing all necessary action, 
the RO should readjudicate the veteran's 
claims for service connection for migraine 
headaches, residuals of a fractured right 
knee, and respiratory problems due to an 
undiagnosed illness.  If the disposition 
of any claim remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 



